Interim Decision #2496

MATTER OF PASQUINI

In Deportation Proceedings
A-19530254
Decided by Board June 9, 1976
(1) Respondent was convicted of a violation of Chapter 223, Section 25(5) of the Statute
Law of the Bahama Islands for having a dangerous drug, Indian hemp, (marijuana), in
his possession without being duly authorized. The statute under which respondent was
convicted provided that knowledge of possession was relevant to the offense. Under
these circumstances, respondent was deportable under section 241(a)(11) of the Immigration and Nationality Act as an alien who had been convicted of a violation of a law
relating to the illicit possossion of marijnmia, and was therefore statutorily ineligible for
adjustment of status under section 245 of the Act.
(2) Matter of Lennon, 15 I. & N. Dec. 9, vacated and remanded sub. nom. Lennon a.
INS, 527 F.211 187 (C.A. 2, 1975), distinguished.
CHARGES:
Order. Act of 1952—Section 241(a)(2) [8 U.S.C. 1251J—Nonimmigrant visitor for
pleasure—remained longer
Act of 1952—Section 241(a)(11) [8 U.S.C. 1251)—Convicted of violation of law
or regulation relating to illicit possession of dangerous drugs,
to wit: marijuana
ON BEHALF OF RESPONDENT:
David W. Walters, Esquire
Walters and Costanzo
Suite 1001
100 Biscayne Blvd., North
Mardi, Florida 33132

ON BEHALF OF SERVICE•

George Indelicate
Appellate Trial Attorney

This is an appeal from an order of an immigration judge, dated
January 6, 1976, finding the respondent deportable as charged, denying
his application for adjustment of status under section 245 of the Immigration and Nationality Act, and ordering his deportation to Italy. The
appeal will be dismissed.
The respondent, a native and citizen of Italy, last entered the United
States as a nonimmigrant visitor for pleasure in 1974. Deportation
proceedings were instituted against him as an alien who remained
beyond the authorized period of his admission under section 241(a)(2) of
the Act and as an alien who has been convicted of the violation of law
683

Interim Decision #2496
relating to the illicit possession of marijuana under section 241(a)(11) of
the Act.
The immigration judge found the respondent deportable on both
charges. The respondent concedes his deportability on the section 241(a)(2) charge but denies that he is subject to deportation under section
241(a)(11). Inasmuch as a finding of deportability on the basis of a
marijuana conviction acts as bar to a grant of the respondent's application for adjustment of status under section 245 of the Act, we must
decide whether or not the section 241(a)(11) charge has been sustained.
The record contains a copy of the judgment and the transcript of the
proceedings before a court in the Bahama Islands showing that in 1974
the respondent was convicted of a violation of Chapter 223, Section
25(5), of the Statute Law of the Bahama Islands, specifically, Of having a
dangerous drug, Indian hemp (marijuana), in his possession without
being duly authorized.
The respondent has admitted that the record of. conviction relates to
him. Nevertheless, he contends that, under the court's decision in
Lennon v. INS, 527 F.2d 187 (C.A. 2, 1976), the conviction involved
here does no; subject him to deportation under section 241(a)(11).
In Lennon. the court held that Congress did not intend to impose the
harsh consequences of exclusion upon an individual convicted of possession of drugs under a foreign law that made guilty knowledge irrelevant.' See Matter of Lennon, 15 I. & N. Dec. 9 (BIA 1974), reversed
on other grounds, Lennon v. INS, supra. The court concluded that the
British statute under which the alien had been convicted imposed absolute liability for unauthorized possession of drugs and vacated the order
of deportatio 2.
The only issue before us is whether or not lack of knowledge that a

prohibited substance is iin one's possession is relevant to the offense as
set out in the Bahamian Statute.
Chapter 223, Section 25(5) of the Bahamian Statute reads as follows:
"Where any drug to which this Act applies is, without the proper authority, found in
the possession of any person or store or kept in a place other than a place prescribed for
the storage or keeping of such drug, such person or the occupier or owner of such place,
14.1a000

he can prove the same was deposited there without his knowledge or consent, and

also the owner of, or other person responsible for the keeping of such drug shall be
guilty of an offense against this Act." (Eniphasis supplied.)

We conclude that guilty knowledge is relevant: a defendant who can
prove lack of knowledge is not guilty under the terms of the statute.
Consequently, this ease is distinguishable from the court's decision in
Lennon v. INS, supra, and our decision in Matter of Lennon, supra.
The court's interpretation of Congressional intent hi Lennon v. INS, 527 F.2d 187
(C.A. 2, 1975), applies equally to proceedings instituted against an alien under the
dephrtation provision (section 241(a)(11) of the Act).

684

Interim Decision #2496
During oral augument, the Service requested that we recede from our
position in Matter of Lennon, supra, that in enacting section 212(a)(23)
of the Act Congress did not intend to exclude persons who were entirely
unaware that a prohibited substance was in their possession. In view of
the position we have taken herein, we need not address that issue.
The respondent is clearly deportable under section 241(a)(11) of the

Act. As a result of the marijuana conviction, he is also statutorily
ineligible for adjustment of status under section 245 of the Act. Accordingly, the appeal will be dismissed.

ORDER: The appeal is.dismissed.

685

